Exhibit No. 10.22
DEVON ENERGY CORPORATION
2009 LONG-TERM INCENTIVE PLAN
NON-MANAGEMENT DIRECTOR
RESTRICTED STOCK AWARD AGREEMENT
     THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) entered into as of
%%OPTION_DATE%-% (the “Date of Grant”), by and between Devon Energy Corporation
(the “Company”) and %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-% (the
“Participant”);
WITNESSETH:
     WHEREAS, the Company has previously adopted the “Devon Energy Corporation
2009 Long-Term Incentive Plan” (the “Plan”); and
     WHEREAS, the Participant is a nonemployee director of the Company and it is
important to the Company that the Participant be encouraged to remain a director
of the Company; and
     WHEREAS, in recognition of such facts, the Company desires to award to the
Participant %%TOTAL_SHARES_GRANTED%-% shares of the Company Common Stock under
the Plan subject to the terms and conditions of this Agreement; and
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and covenants herein contained, the Participant and the Company agree as
follows:
     1. The Plan. The Plan, a copy of which is attached hereto, is hereby
incorporated by reference herein and made a part hereof for all purposes, and
when taken with this Agreement shall govern the rights of the Participant and
the Company with respect to the Award (as defined below).
     2. Grant of Award. The Company hereby grants to the Participant an award
(the “Award”) of %%TOTAL_SHARES_GRANTED%-% shares of the Company Common Stock
(the “Restricted Stock”), on the terms and conditions set forth herein and in
the Plan.
     3. Terms of Award.
     (a) Escrow of Shares. A certificate or book-entry registration representing
the Restricted Stock shall be issued in the name of the Participant and shall be
escrowed with the Secretary of the Company (the “Escrow Agent”) subject to
removal of the restrictions placed thereon or forfeiture pursuant to the terms
of this Agreement.
     (b) Vesting. If the Participant’s Date of Termination has not occurred as
of the vesting dates specified below (the “Vesting Dates”), then, the
Participant shall be entitled, subject to the applicable provisions of the Plan
and this Agreement having been satisfied, to receive on or within a reasonable
time after the applicable Vesting Dates, the number of shares of Common Stock as
described in the following schedule. Once vested pursuant to the terms of this
Agreement, the Restricted Stock shall be deemed “Vested Stock”.
Vesting Schedule

      Vesting Dates   Shares Vesting
 
   
%%VEST_DATE_PERIOD1%-%
  %%SHARES_PERIOD1%-%
%%VEST_DATE_PERIOD2%-%
  %%SHARES_PERIOD2%-%
%%VEST_DATE_PERIOD3%-%
  %%SHARES_PERIOD3%-%
%%VEST_DATE_PERIOD4%-%
  %%SHARES_PERIOD4%-%

Page 1 of 4



--------------------------------------------------------------------------------



 



     The Participant shall forfeit the unvested portion of the Award (including
the underlying Restricted Stock and “Accrued Dividends,” as such term is
hereinafter defined) upon the occurrence of the Participant’s Date of
Termination unless the Award becomes vested under the circumstances described in
paragraphs (i), (ii) or (iii) below.
          (i) The Award shall become fully vested upon the occurrence of a
Change of Control Event which occurs prior to the Participant’s Date of
Termination.
          (ii) The Award shall become fully vested upon the Participant’s Date
of Termination if the Participant’s Date of Termination occurs by reason of the
Participant’s death. The Committee may, in its sole discretion, elect to
accelerate vesting of all or any portion of the Award if the Date of Termination
occurs by reason of the Participant’s disability or occurs under other special
circumstances (as determined by the Committee).
          (iii) The Award shall become fully vested upon the Participant’s Date
of Termination if the Participant’s Date of Termination occurs by reason of the
Participant’s Mandatory Retirement.
     (c) Voting Rights and Dividends. The Participant shall have all of the
voting rights attributable to the shares of Restricted Stock. Regular quarterly
cash dividends declared and paid by the Company with respect to the shares of
Restricted Stock shall be paid to the Participant. Any extraordinary dividends
declared and paid by the Company with respect to shares of Restricted Stock
(“Accrued Dividends”) shall not be paid to the Participant until such Restricted
Stock becomes Vested Stock. Accrued Dividends shall be held by the Company as a
general obligation and paid to the Participant at the time the underlying
Restricted Stock becomes Vested Stock.
     (d) Vested Stock — Removal of Restrictions. Upon Restricted Stock becoming
Vested Stock, all restrictions shall be removed from the certificates or
book-entry registrations and the Secretary of the Company shall deliver to the
Participant certificates or a Direct Registration Statement for the book-entry
registration, representing such Vested Stock free and clear of all restrictions,
except for any applicable securities laws restrictions, together with a check in
the amount of all Accrued Dividends attributed to such Vested Stock without
interest thereon.
     4. Legends. The shares of Restricted Stock which are the subject of the
Award shall be subject to the following legend:
“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE OR BOOK-ENTRY REGISTRATION
ARE SUBJECT TO AND ARE TRANSFERRABLE ONLY IN ACCORDANCE WITH THAT CERTAIN
RESTRICTED STOCK AWARD AGREEMENT DATED %%OPTION_DATE%-% FOR THE DEVON ENERGY
CORPORATION 2009 LONG-TERM INCENTIVE PLAN. ANY ATTEMPTED TRANSFER OF THE SHARES
OF STOCK EVIDENCED BY THIS CERTIFICATE OR BOOK-ENTRY REGISTRATION IN VIOLATION
OF SUCH AGREEMENT SHALL BE NULL AND VOID AND WITHOUT EFFECT. A COPY OF THE
AGREEMENT MAY BE OBTAINED FROM THE SECRETARY OF DEVON ENERGY CORPORATION.”
     5. Delivery of Forfeited Shares. The Participant authorizes the Secretary
to deliver to the Company any and all shares of Restricted Stock that are
forfeited under the provisions of this Agreement. The Participant further
authorizes the Company to hold as a general obligation of the Company any
Accrued Dividends and to pay such dividends to the Participant at the time the
underlying Restricted Stock becomes Vested Stock.
     6. Nontransferability of Award. The Participant shall not have the right to
sell, assign, transfer, convey, dispose, pledge, hypothecate, burden, encumber
or charge the Award or any Restricted Stock or any interest therein in any
manner whatsoever.

Page 2 of 4



--------------------------------------------------------------------------------



 



     7. Notices. All notices or other communications relating to the Plan and
this Agreement as it relates to the Participant shall be in writing and shall be
delivered electronically, personally or mailed (U.S. mail) by the Company to the
Participant at the then current address as maintained by the Company or such
other address as the Participant may advise the Company in writing.
     8. Binding Effect and Governing Law. This agreement shall be (i) binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan, and (ii) governed
and construed under the laws of the State of Oklahoma.
     9. Award Subject to Claims of Creditors. The Participant shall not have any
interest in any particular assets of the Company, its parent, if applicable, or
any Subsidiary or Affiliated Entity by reason of the right to earn an Award
(including Accrued Dividends) under the Plan and this Agreement, and the
Participant or any other person shall have only the rights of a general
unsecured creditor of the Company, its parent, if applicable, or a Subsidiary or
Affiliated Entity with respect to any rights under the Plan or this Agreement.
     10. Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.
     11. Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which taken together shall form one agreement.
     12. Definitions. Words, terms, or phrases used in this Agreement shall have
the meaning set forth in this Section 12. Capitalized terms used in this
Agreement but not defined herein shall have the meaning designated in the Plan.
          (a) “Accrued Dividends” has the meaning set forth in Section 3(c).
          (b) “Agreement” has the meaning set forth in the preamble.
          (c) “Award” has the meaning set forth in Section 2.
          (d) “Company” has the meaning set forth on the Cover Page.
          (e) “Date of Grant” has the meaning set forth in the preamble.
          (f) “Date of Termination” means the first day occurring on or after
the Date of Grant on which the Participant is not a member of the Board.
          (g) “Escrow Agent” has the meaning set forth in Section 3(a).
          (h) “Mandatory Retirement” means the Participant’s mandatory
retirement from the Board of Directors at the next annual meeting of
shareholders following the date the Participant reaches his 73rd birthday.
          (i) “Restricted Stock” has the meaning set forth in Section 2.
          (i) “Vested Stock” has the meaning set forth in Section 3(b).
          (k) “Vesting Date” has the meaning set forth in Section 3(b).

Page 3 of 4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

     
“COMPANY”
  DEVON ENERGY CORPORATION
 
  a Delaware corporation
 
   
“PARTICIPANT”
  %%FIRST_NAME%-% %%MIDDLE_NAME%-%
%LAST_NAME%-% 
  %%ADDRESS_LINE_1%-%
 
  %%ADDRESS_LINE_2%-%
 
  %%CITY%-%, %%STATE%-%, %%ZIPCODE%-%
 
  ID %%EMPLOYEE_IDENTIFIER%-%

Page 4 of 4